DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I – Fig 5 and claims 1-3, 26-28;
Species II –Figs 6-7 and claims 1-2, 4, 26-28;
Species III –Fig 8 and claims 1-2, 7-8, 26-28;
Species IV – Figs 9-10 and claims 1-2, 5, 26-28;
Species V- Fig 11 and claims 1-2, 6, 26-28;
Species VI – Fig 12 and claims 1-2, 9-10, 26-28;
Species VII –Figs 13a, 13b and claims 1-2, 11-13, 26-28;
Species VIII –Fig 14 and claims 1-2, 26-28;
Species IX – Fig 15 and claims 1-2,9, 12, 14-28.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims 1-2, 26-28 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the groups do not share the same or corresponding special technical features. Each species has structurally different mechanisms of size adjustment. Species I has the size adjustment means in form of a set of pads; Species II has the size adjustment means in form of an elongate pad; Species III has the size adjustment means in form of an inflatable tube; Species IV has the size adjustment means in form of two elastic portion attached to two ends of the collar system; Species V has the size adjustment means in form of detachable shell; Species VI has the size adjustment means in form of at least one elastic strap arranged along the length of the collar and fasteners at two ends of the collar; Species VII has the size adjustment means in the form of an elastic strap arranged along the length of the collar and fastener, which comprises a plurality guide for fastening the strap; Species VIII has the size adjustment means in the form of two straps , each strap is attached to one respective end of the collar; Species IX has the size adjustment means in the form of strap and a fastener which comprises a clamp and a spool.
The common structure of Species is unpatentable over Cowell (US 2890467). Cowell teaches an airbag system (fig 1) comprising an airbag (11) and a detachable shell (sleeve 7, the neck yoke can be extended out of the sleeve by extending through openings 10 in the end portions of the sleeve 7) enclosing the airbag (11) when the airbag is in a non-inflated state (fig 1, when the neck yoke 11 is deflated, the neck yoke in its collapsed condition), and at least one size adjustment mechanism (drawstring 16).
During a telephone conversation with Mr.Lehberger on  09/20/21 a provisional election was made without traverse to prosecute the invention of Species IX, Fig 15, claims 1-2, 9, 12, 14-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-8, 10-11, 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a detachable shell”, it is unclear the Applicant means the shell is detachable from the airbag or the shell is detachable from the user’s body?
Claims 2, 9, 12, 14-28 are rejected as being indefinite because claims 2, 9, 12, 14-28 are dependent on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 12 recites “wherein the size adjustment mechanism further comprises a strap fastener arranged at the exterior side of the shell which is not facing the neck of the intended user”, which is directed to a human organism, i.e. “the neck of the intended user”. For the purpose of applying art, claim 12 is understood as “wherein the size adjustment mechanism further comprises a strap fastener arranged at the exterior side of the shell which is configured not to face the neck of the intended user”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 14-15, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowell (US 2890467)(hereinafter Cowell).
Regarding claim 1, Cowell teaches an airbag system (fig 1) comprising an airbag (11) and a detachable shell (sleeve 7, the neck yoke can be extended out of the sleeve by extending through openings 10 in the end portions of the sleeve 7) enclosing the airbag (11) when the airbag is in a non-inflated state (fig 1, when the neck yoke 11 is deflated, the neck yoke in its collapsed condition), and at least one size adjustment mechanism (drawstring 16).
Regarding claim 2, Cowell teaches the airbag system is arranged as a collar (column 1, lines 15-17), wherein the size adjustment mechanism (column 2, lines 6-7, the drawstring is adjustable by the slide 18) is arranged to adjust a diameter of the collar from a large diameter to a smaller diameter.
Regarding claim 14, Cowell teaches the at least one size adjustment mechanism comprises at least one strap (drawstring 16) in the form of a loop (fig 1), arrangeable between the airbag (11) and the shell at an inside wall of the shell (the drawstring 16 is threaded through the channel 15 of the sleeve 7).
Regarding claim 15, Cowell teaches the size adjustment mechanism further comprises a strap fastener (18) arranged at an end of the collar (fig 2) to fasten the at least one strap (16) such that each strap (16) is arranged through the strap fastener (18) (fig 2).
Regarding claim 27, Cowell teaches an item of apparel comprising the airbag system (the collapsible sleeve worn around the neck of the user (column 1, lines 15-17).
Regarding claim 28, Cowell teaches the item being a collar (fig 1, column 1, lines 15-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cowell (US 2890467) in view of Teh(US 20170127858)(hereinafter The).
Regarding claim 9, Cowell teaches the at least one size adjustment mechanism comprises at least one strap arrangeable between the airbag and the shell at an inside wall of the shell ( the drawstring 16 is threaded through the channel 15 of the sleeve 7). Cowell does not clearly teach the drawstring 16 is elastic strap. However, in the same field of endeavor, Teh teaches an elastic strap 203 connected to the airbag system, a portion of the elastic strap 203 is held by an adjusting element 204 (fig 2a, para [0031]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the drawstring of Cowell to be elastic as taught by Teh for the benefit of facilitating in adjusting size of the collar system as an elastic strap will be more effective and flexible than a non-elastic strap.
Regarding claim 12, Cowell teaches the size adjustment mechanism further comprises a strap fastener (slide 18). Cowell does not clearly teach the fastener arranged at the exterior side of the shell which is configured not to face the neck of the intended user. However, Teh teaches the adjusting element 204 is arranged at the exterior side of the shell which is configured not to face the neck of the intended user (fig 2A). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the position of the slide of the exterior side of the shell which is configured not to face the neck of the intended user for the benefit of providing adjustment at the back of the neck, the slide and the drawstring is not in user’s way in functioning other activities. 
Claims 16-19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cowell (US 2890467) in view of Kovacevich (US 20110167543)(hereinafter Kavacevich).
Regarding claim 16, Cowell does not teach the strap fastener comprises a spool member inside a housing. However, in the same field of endeavor, Kovacevich teaches the strap fastener comprises a spool member (fig 3A, a spool 224, 226) inside a housing (202)(para [0071]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap fastener of Cowell with the bi directional device as taught by Kavacevich for the benefit of facilitating in securing two ends of the straps as using the spool onto which a line may be wound is well known in the art (Kavacevich, para [0009]). It is noted that the use of rotating spool member instead of a slider would have been an “obvious to try” approach because the use of such a well known fastener is not of innovation but of ordinary skill. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
Regarding claim 17, Kovacevich teaches the at least one strap (206) is secured to the spool member (224) such that when the spool member (224) is rotated in a tightening direction, the at least one strap (206) will be drawn into the housing (fig 3B). 
Regarding claim 18, Kovacevich teaches the spool member (310) has teeth (392) around its periphery such that the spool member is locked in position after desired tightening (para [0087]).
Regarding claim 19, Kovacevich teaches the spool member is spring biased (by a biasing spring 370) (para [0082]).
Regarding claim 25, Cowell does not teach the strap fastener comprises a clamp and a spool. However, Kovacevich teaches the strap fastener (300) comprises a clamp (by retention of 302 into retention cap 346) and a spool (310, 320). 
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cowell (US 2890467) in view of Doran (US 20090313739)(hereinafter Doran).
Regarding claim 20, Cowell does not teach the strap fastener (18) is arranged such that each strap is divided into two loops with the strap fastener between them. However, in the same field of endeavor, Doran teaches a sleeve comprising a strap fastener (33) arranged such that each strap is divided into two loops with the strap fastener (33) between them (fig 6). 
Regarding claim 21, Cowell teaches the strap fastener (18)  divides the at least one strap (16) into a first loop, which extends around the collar (fig 1). Doran teaches the cord lock 33 divides the strap 30 into a first loop which extends around the sleeve and a second loop which extends freely from the strap fastener (fig 6).
Regarding claim 22, Doran teaches the first loop is larger than the second loop (fig 7).
Regarding claim 23, Doran teaches a size of the first loop is inversely proportional to a size of the second loop (fig 7, as sliding the cord lock toward the first loop to close the opening of the sleeve, the diameter of the second loop becomes larger).
Regarding claim 24, Cowell teaches the strap fastener (18) are arranged to fasten the at least one strap (16) when a desired diameter of the collar is achieved (fig 1).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cowell (US 2890467) in view of Alstin (US 20080282453)(hereinafter Alstin).
Regarding claim 26, Cowell does not teach an inflatable helmet. However, in the same field of endeavor, Alstin teaches an inflatable helmet comprising an airbag (abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the airbag system of Cowell with an inflatable helmet as taught by Alstin for the benefit of protecting the head of a user in case of an accident (Alstin, para [0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732